Exhibit FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Ur-Energy Inc. 40 Elgin Street, Suite 1400 Ottawa, Ontario K1P 5K6 2. Date of Material Change May 29, 3. News Release Attached as Schedule A is a copy of the news release issued by Ur-Energy Inc. (the “Corporation” or “Ur-Energy”) on May 29, 2009 at Denver, Colorado via Marketwire. 4. Summary of Material Change Ur-Energy received new guidance from the Nuclear Regulatory Commission (NRC) concerning the NRC’s schedule for the first three pending applications for In Situ Recovery (ISR) operations which includes the Corporation’s application for its Lost Creek Project. The Corporation expects that this new guidance will have minimal effect on timing for the start of construction and commencement of production at its Lost Creek Project. All pending ISR applications with the NRC have all been tied to the ISR Generic Environmental Impact Statement (GEIS), which was originally scheduled for publication in January 2009 and is now scheduled for formal release in early June 2009.The intent of the NRC is to use the ISR GEIS to more efficiently process the many applications that the NRC has been expecting to receive for new ISR operations.Originally, the NRC planned on tiering site-specific Environmental Assessments (EA) for each application off the ISR GEIS and expected that licenses could be issued within a few months of publication of the GEIS.The NRC has now determined that it will complete a site-specific Supplemental Environmental Impact Statement (SEIS) for each of the ISR applications rather than an EA.The additional requirements for completing an SEIS for each application has necessitated a new NRC schedule which calls for completion of an SEIS for each of the first three pending applications by April 2010 and probable issuance of licenses by June 5. Full Description of Material Change Ur-Energy received new guidance from the Nuclear Regulatory Commission (NRC) concerning the NRC’s schedule for the first three pending applications for In Situ Recovery (ISR) operations which includes the Corporation’s application for its Lost Creek Project. The Corporation expects that this new guidance will have minimal effect on timing for the start of construction and commencement of production at its Lost Creek Project. All pending ISR applications with the NRC have all been tied to the ISR Generic Environmental Impact Statement (GEIS), which was originally scheduled for publication in January 2009 and is now scheduled for formal release in early June 2009.The intent of the NRC is to use the ISR GEIS to more efficiently process the many applications that the NRC has been expecting to receive for new ISR operations.Originally, the NRC planned on tiering site-specific Environmental Assessments (EA) for each application off the ISR GEIS and expected that licenses could be issued within a few months of publication of the GEIS.The NRC has now determined that it will complete a site-specific Supplemental Environmental Impact Statement (SEIS) for each of the ISR applications rather than an EA.The additional requirements for completing an SEIS for each application has necessitated a new NRC schedule which calls for completion of an SEIS for each of the first three pending applications by April 2010 and probable issuance of licenses by June Official NRC correspondence stated, “The schedule adjustments are being made since NRC plans, to more clearly meet the requirement for completing an EIS for new ISR facilities and in response to public concerns, to issue supplemental environmental impact statements (SEIS) rather than environmental assessments (EA), for new in situ uranium recovery applications.I’d like to stress that while this expected revisionis a change to the original strategy and there are some impacts to the schedule, the overall strategy provides for more certainty in the schedule for completion. Specifically, the revision eliminates the potential for unanticipated schedule delays due to having to complete an EIS when significant effects are determined from an EA and provides a more solid basis for decision-making.” Bill Boberg, President & CEO of the Corporation stated, “While this decision of the NRC extends our timeline for the receipt of our license we recognize that the NRC is being cautious and trying to ensure that all licenses granted for new ISR operations in the US will be based on solid engineering, scientific, environmental and legal foundations.We are taking steps to mitigate the potential for extending our production timeframe beyond that set for Q4 2010 and have determined that we should be able to be in production within only a few months beyond our current plans, keeping us essentially within our original budget and enabling us to reach production with funds currently on hand.Our Q4 2010 production timeframe was already based on commencing construction in the spring of 2010 and not Q4 2009 because of the potential for severe winter weather at the site.As a result, this schedule change of the NRC only affects the timing of our license issuance but does not significantly change the timing for the start of construction or commencement of production.” 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. 7. Omitted Information Not applicable. 8. Executive Officer Paul G. Goss General Counsel & Corporate Secretary Ur-Energy Inc. 10758 W. Centennial Road, Suite 200 Littleton, Colorado80127 Telephone: (720) 981-4588 9.Date of Report June 1, 2009 Schedule A Nuclear Regulatory Commission Adds New Schedule Requirements for
